Title: From George Washington to Brigadier General Hugh Mercer, 4 July 1776
From: Washington, George
To: Mercer, Hugh

 

D. Sir
Head Qrs [New York] July 4. [1776] 9 oClock P.M.

I am to acknowledge the receipt of your favours of Yesterday & this morng, & approve much of the Steps you have taken for securing the Ferries as well as quieting the Apprehensions of the Inhabitants of New Ark by stationing some Troops there.
Upon full consideration of all circumstances I have concluded to send the Militia Home except 500 to guard Bergen neck, which I deem an Important post & capable of being used very much to our prejudice. I am also of Opinion that a body about Woodbridge & Amboy would be very usefull. I propose to retain the Morris County Militia for the first Purpose and leave It to Genl Livingston to order the Security of the other places—As to the Militia who have marched from distant Parts—I suppose like all Others, they are impatient to return to their Farms & Business & as others are dischargd It will be difficult to keep them. however that I leave to Genl Livingston who If he thinks they are necessary for the defence of the province will give them his orders—But I do not require their service any longer. I can not spare Capt: Burr any Swivels, the row Gallies requiring all I have.
I would by all means recommend to you to place a guard at the Two Ferries Hackensack & posaic—I shall send over an Engineer to morrow to erect some Works for the Security of these places—The Militia of distant parts are better in such cases than the Militia of the Neighbd.
In detaining Troops you will please to distinguish & Inculcate upon Others the distinction between the New Levies & Militia, every man of the former I expect with all Expedition.
